DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim preamble states “image processing apparatus”, which is considered as the MFP.  However, with the interpretation of claims 5-10 utilizing 112(f) and the specification detailing these units in the terminal and not the MFP, these claims are considered as indefinite.  The claimed units are in the terminal apparatus but the claim preamble appears to suggest these unit are within the MFP.  Clarity is needed regarding these limitations in claims 5-10. 

Claim 12 recites the limitation "the reading unit" in ll. 3 on page 36.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change this phrase to reading means.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reading unit, reading means, control means, storing unit, enlargement unit, calculation unit, composing unit, display unit and reduction unit in claims 1, 5-10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweon (US Pub 2009/0027745) in view of Banton (US Pub 2009/0196641).

Re claim 1: Kweon discloses an image processing apparatus comprising: 
a reading unit (interpretation: includes two lamps that radiate an original, reflective mirrors, an imaging lens, and a CCD that reads regular reflection light image based on regular reflection light from the page and a diffused reflection light image based on diffused reflection light from a page, which is disclosed on page 14 of the specification.  This interpretation and its equivalents are utilized for this claim term and the claim term read means hereinafter in the Office Action.) that radiates light to a target from two directions and reads images of the target (e.g. the MFP contains multiple reading units that are able to read a document and capture an image from two different directions, which is disclosed in ¶ [37] and [38].); and 

[0037] As illustrated in FIGS. 2 and 3, the image reading apparatus 100 according to embodiments of the present general inventive concept includes a reading apparatus main body 101 including a reading frame 110 and a cover 120, an automatic document feeder (ADF) 130 to automatically feed a document such that a reading operation can be continuously performed, first and second reading units 140 and 150 to irradiate light onto a document D and read image information, and a control unit 160 to control an entire operation of the image reading apparatus 100 according to an input signal of a user and a predetermined program. 
[0038] The first reading unit 140 and the second reading unit 150 irradiate light onto the document D, detect light reflected from the document, convert the amount of light into an electrical signal, and send the electrical signal to the control unit 160. The first reading unit 140 and the second reading unit 150 face each other with a document transporting path 133 interposed therebetween. More particularly, the first reading unit 140 is located below the document D fed by the automatic document feeder 130 to read image information from a first side of the document, and the second reading unit 150 is located above the document D fed by the automatic document feeder 130 to read image information from a second side of the document. 

a controller that performs, when controlling the reading unit to acquire the two images of the target, control such that a resolution of the image read by radiating the 

[0039] The first reading unit 140 and the second reading unit 150 are respectively configured so as to read the first side and the second side of the document with different capabilities. For example, a reading unit, which can support a resolution of 1200 dpi as a maximum in consideration of a case where a high-resolution reading operation is necessary, that is, a case where a picture is read, may be used as the first reading unit 140 and a reading unit which can support a resolution of 600 dpi may be used as the second reading unit 150. A reading unit which can perform both a monochromic reading operation and a full-color reading operation may be used as the first reading unit 140 and a reading unit which can perform only the monochromic reading operation may be used as the second reading unit 150. Although the first reading unit 140 and the second reading unit 150 have the same specification, the first reading unit 140 and the second reading unit 150 can respectively read both sides of a document with different capabilities if a user selects different reading options with respect to the first reading unit 140 and the second reading unit 150.


[0048] For example, if the user sets a resolution of the first reading unit 140 to 600 dpi and sets a resolution of the second reading unit 150 to 100 dpi, the control unit 160 can calculate and compare the reading time of the first reading unit 140 and the estimated reading time of the second reading unit 150 in consideration of specifications of the first reading unit 140 and the second reading unit 150 and the resolutions set by the user. In this case, the first reading unit 140 having a high resolution is determined to the reference reading unit, and the control unit 160 controls a transporting speed of the document on a basis of the reading time of the first reading unit 140. At 
[0049] Although an example where the first reading unit 140 and the second reading unit 150 read a document with different resolutions was described, the control unit 160 may estimate the reading times of the first reading unit 140 and the second reading unit 150 and control the transporting speed of the document even when the user sets the reading options of the first reading unit 140 and the second reading unit 150, such as full-color/monochrome, to be different from each other or even when the user sets the reading options such as full-color/monochrome and reading resolutions to be different from each other. 
[0050] As illustrated in FIG. 3, the image reading apparatus 100 according to an embodiment of the present general inventive concept includes an input unit 181, a display unit 182, the memory 183, and the driving unit 184. 
[0051] The input unit 181 inputs information on an operation of the image reading apparatus selected by the user to the control unit 160. The user can select a reading mode such as a one-side reading operation or a both-side reading operation using the input unit 181 and select which of the first reading unit 140 and the second reading unit 150 is used in the one-side reading mode. In addition, the user can select and input the reading options (reading resolution, monochrome/full-color or the like) of the first reading unit 140 and the second reading unit 150 using the input unit 181. 

	
However, Kweon fails to specifically teach the feature of two directions with different angles.

Banton discloses two directions with different angles (e.g. the invention discloses multiple illuminators that can be used when scanning in a single direction of a sheet in order to detect a diffuse reflection image and a regular reflection image, which is disclosed in ¶ [38]-[41], [43] and [46].).

[0038] In FIG. 3, the first illuminator 1A is located on a line B-C, while the second illuminator 1B is located on a line E-C. The angle (.angle.ACD) between lines A-C and D-C is set to be substantially equal to the angle (.angle.BCD) between lines B-C and C-D, such that the first illuminator 1A is configured to emit a light beam onto the target 10 at point C, thereby producing a generally specular reflectance from the target in a first direction along line A-C. 
[0039] The angle (.angle.ECD) between lines E-C and D-C is set to be some angle other than the angle (.angle.ACD) between lines A-C and D-C, such that the second illuminator 1B is configured to emit a light beam onto the target 10 at point C, thereby producing some generally diffuse reflectance in at least the first direction along line A-C. 
[0040] The sensor 2 is located along a line A-C, such that it captures the generally specular reflectance from the first illuminator 1A, as well as, some of the diffuse reflectance from the second illuminator 1B, both reflected from point C of the target 10 in the first direction. Because the surface of the target 10 will never be a "perfect mirror," the specular reflectance from the beam of illuminator 1A along line A-C will also include some (albeit a small fraction of) diffuse reflectance from the beam of illuminator of 1A. 

[0041] The illuminators 1A, 1B are implemented as light sources. Preferably, a linear LED array may be used in conjunction with the linear array sensor 2, as disclosed, for example, in U.S. 
[0042] It may be possible to have the two illuminators 1A, 1B emit light with different spectral content, should that be desirable. If the illuminators 1A, 1B consist of red, green and blue LEDs, the spectral content could be tailored in the field to the application at hand. 
[0043] The illuminators can be turned on and off in a time that is less than or equal to a line time for a predetermined spatial resolution in the process direction. It is likely that one of the illuminators, for example, the diffuse illuminator 1B may be left on and only the specular illuminator 1A is pulsed on and off. The types of illuminators may be different, for example, the illuminator used for the specular reflectance could be a lamp while the illuminator used for the diffuse reflectance could consist of a red, green, blue and other color LEDs.

[0046] The sampling of the sensor 2 may be synchronized to the illuminators 1A, 1B so that each scanline is alternately a capture of: 1) diffuse reflectance; and 2) the combination of specular and diffuse reflectances. For example, the two illuminators 1A, 1B can be pulsed on and off sequentially so that scanline N will be a capture of diffusely reflected light and scanline N+1 will be a capture of the combination of specularly and diffusely reflected light, thereby producing two images. Given a system capable of 600 scans per inch (spi) sampling in the process direction, the output would be two 300 spi images, one the combination of specular and diffuse reflection and one the diffuse reflection. From these images that have half the normal 600 spi resolution, a full resolution image for each of the two cases could be generated. It is likely that in many, if not for most of the applications, the fact that the two images are interdigitated will not introduce complications that require attention. In fact, low resolution 

Therefore, in view of Banton, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of two directions with different angles, incorporated in the device of Kweon, in order to provide multiple lights to illuminate a sheet in multiple directions to measure the print quality of a print process by comparing gloss, which can improve the printing process by verifying the printing accuracy (as stated in Banton ¶ [04]-[07]).  


2. The image processing apparatus according to Claim 1, wherein the two directions with the different angles are a direction for obtaining diffused reflection light as a read image, the diffused reflection light being generated when the light is radiated to the target, and a direction for obtaining regular reflection light as a read image, the regular reflection light being generated when the light is radiated to the target, and wherein the controller performs control such that a resolution of a regular reflection light image obtained by reading the regular reflection light from the target is lower than a resolution of a diffused reflection light image obtained by reading the diffused reflection light from the target.  

3. The image processing apparatus according to Claim 2, wherein the controller performs, by setting a reading speed of the reading unit for reading the regular reflection 

4. The image processing apparatus according to Claim 2, wherein the controller performs, by decimating pixel values of the regular reflection light image, control such that the resolution of the regular reflection light image obtained by reading the regular reflection light from the target is lower than the resolution of the diffused reflection light image obtained by reading the diffused reflection light from the target.  

5. The image processing apparatus according to Claim 2, further comprising: 
a storing unit (interpretation: a storage that stores a regular reflection light image and a diffused reflection light image transmitted from the image forming apparatus, which is disclosed on page 19.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that stores the regular reflection light image and the diffused reflection light image; 
an enlargement unit (interpretation: the CPU executes a program that enlarges a regular reflection light image stored in the image data storage unit to the same size as a diffused reflection light image, which is disclosed on pages 19 and 20.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that enlarges the regular reflection light image to the same size as the diffused reflection light image; 
a calculation unit (interpretation: a CPU executes a program that calculates, for each pixel, a difference between the luminance value of the regular reflection light image and the luminance value of the diffused reflection light image calculated by the luminance value calculation unit.  In other words, the difference calculation unit calculates a difference between the regular reflection light image enlarged by the enlargement unit and the diffused reflection light image, which is disclosed on page 20.  This interpretation and its equivalents are used for this claim term hereinafter in the Office Action.) that calculates a difference between the regular reflection light image enlarged by the enlargement unit and the diffused reflection light image; 
a composing unit (interpretation: a CPU executes a program that combines, as glossiness information, the difference image for which the amount of reflection has been calculated by the texture generation unit with a diffused reflection light image representing color information stored in the image data storing unit.  In other words, it combines a difference image calculated by the difference calculation unit with the diffused reflection light image to generate an image representing glossiness of a reading sheet, which is disclosed on page 21.  This interpretation and its equivalents are used for this claim term hereinafter in the Office Action.) that combines a difference image obtained by the calculation unit with the diffused reflection light image to generate an image representing glossiness of the target; and 
(interpretation: a display that is on a terminal apparatus that displays an image composed by the image composing unit, which is disclosed on page 21 of the specification.  This interpretation and its equivalent is utilized for this claim term hereinafter in the Office Action.) that displays the image composed by the composing unit.  

6. The image processing apparatus according to Claim 3, further comprising: a storing unit that stores the regular reflection light image and the diffused reflection light image; an enlargement unit that enlarges the regular reflection light image to the same size as the diffused reflection light image; a calculation unit that calculates a difference between the regular reflection light image enlarged by the enlargement unit and the diffused reflection light image; a composing unit that combines a difference image obtained by the calculation unit with the diffused reflection light image to generate an image representing glossiness of the target; and a display unit that displays the image composed by the composing unit.  

7. The image processing apparatus according to Claim 4, further comprising: a storing unit that stores the regular reflection light image and the diffused reflection light image; an enlargement unit that enlarges the regular reflection light image to the same size as the diffused reflection light image; a calculation unit that calculates a difference between the regular reflection light image enlarged by the enlargement unit and the diffused reflection light image; a composing unit that combines a difference image obtained by the calculation unit with the diffused reflection light image to generate an image 

8. The image processing apparatus according to Claim 2, further comprising: 
a storing unit that stores the regular reflection light image and the diffused reflection light image; 
a reduction unit (interpretation: a CPU executes a program that reduces a diffused reflection light image with resolution of 600 dpi stored in the image data storing unit to the same size as a regular reflection light image, which is 300 dpi.  This is disclosed on page 24 of the specification.  This interpretation and its equivalents are used for this claim term hereinafter in the Office Action.) that reduces the diffused reflection light image to the same size as the regular reflection light image; 
a calculation unit that calculates a difference between the diffused reflection light image reduced by the reduction unit and the regular reflection light image; 
an enlargement unit that enlarges a difference image obtained by the calculation unit to the same size as the diffused reflection light image; 
a composing unit that combines the difference image enlarged by the enlargement unit with the diffused reflection light image to generate an image representing glossiness of the target; and 
a display unit that displays the image composed by the composing unit.  



10. The image processing apparatus according to Claim 4, further comprising: a storing unit that stores the regular reflection light image and the diffused reflection light image; a reduction unit that reduces the diffused reflection light image to the same size as the regular reflection light image; a calculation unit that calculates a difference between the diffused reflection light image reduced by the reduction unit and the regular reflection light image;  an enlargement unit that enlarges a difference image obtained by the calculation unit to the same size as the diffused reflection light image; a composing unit that combines the difference image enlarged by the enlargement unit with the diffused reflection light image to generate an image representing glossiness of the target; and a display unit that displays the image composed by the composing unit.  


radiating light to a target from two directions with different angles and reading images of the target (e.g. the MFP contains multiple reading units that are able to read a document and capture an image from two different directions, which is disclosed in ¶ [37] and [38] above.  The invention can occur utilizing a computer readable medium storing a program that is executed to perform a method, which is disclosed in ¶ [26].); and 

[0026] The foregoing and/or other aspects and utilities of the general inventive concept may also be achieved by providing a computer-readable recording medium having embodied thereon a computer program to execute a method, wherein the method includes providing first reading options corresponding to a first reading unit and second reading options corresponding to a second reading unit from which a user can select, and selectively controlling the first reading unit and the second reading unit based on the respective first and second reading options selected by the user.

performing, when acquiring the two images of the target, control such that a resolution of the image read by radiating the light to the target from one of the two directions is lower than a resolution of the image read by radiating the light to the target from the other one of the two directions (e.g. a user is able to set a first reading unit to read at a full-color while setting the second reading unit at a monochrome color setting, which is a smaller resolution than the full color setting.  This is disclosed in ¶ [39], [48]-[51] above.).  

Re claim 12: Kweon discloses an image processing apparatus comprising: 
reading means for radiating light to a target from two directions with different angles and reading images of the target (e.g. the MFP contains multiple reading units that are able to read a document and capture an image from two different directions, which is disclosed in ¶ [37] and [38] above.); and 
control means (interpretation: a CPU (51) performs predetermined processing based on a control program stored in the memory or the storing device (53) to control an operation of the image forming apparatus.  The CPU performs the function of the controller to control the image reading unit in accordance with an operation of the operation unit and performs scanning processing for reading an image of a reading sheet, which is disclosed on pages 9-11.  This interpretation and its equivalents are used for this claim term hereinafter in the Office Action.) for performing, when controlling the reading unit to acquire the two images of the target, control such that a resolution of the image read by radiating the light to the target from one of the two directions is lower than a resolution of the image read by radiating the light to the target from the other one of the two directions (e.g. a user is able to set a first reading unit to read at a full-color while setting the second reading unit at a monochrome color setting, which is a smaller resolution than the full color setting.  This is disclosed in ¶ [39], [48]-[51] above.).  

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2, specifically, the limitation regarding the resolution of a regular reflection light image obtained from the regular reflection light being lower than a diffused reflection light image obtained from the diffused reflection light was not found in the cited and/or applied prior art..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka discloses obtaining a gloss pixel from regular reflection light and diffuse reflection light.
Ozawa and Umemoto discloses having different lighting arrangements to capture a diffuse and regular reflection light images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672